 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 1 of 7                         PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

RICHARD A. DAVIS,

       Plaintiff,                                        Case No:_________________

v.

SHELBY COUNTY, TENNESSEE,                                JURY DEMANDED

       Defendant.


______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

       COMES NOW Plaintiff, Richard A. Davis, and brings this civil rights action against his

former employer, Defendant Shelby County, Tennessee, Plaintiff, pursuant to Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”) and the American with

Disabilities Act, as amended, 42 U.S.C. § 12201, et seq. (“ADAAA”), seeks to remedy the

Defendant’s violations of Title VII. As set forth herein, Plaintiff was subjected to unlawful

employment practices by Defendant.

                                            I. PARTIES

       1.      Plaintiff, Richard Davis, is a resident citizen of Shelby County, Tennessee and a

former employee of the Shelby County, Tennessee, as a senior auditor. At all times relevant hereto,

Plaintiff is ready, willing and able to perform all of the essential functions of his position.

       2.      Defendant Shelby County, Tennessee is a governmental entity in the State of

Tennessee and is a public employer and the legal entity that operates the Internal Audit

Department. At all times relevant hereto, Shelby County was the employer of Plaintiff.
 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 2 of 7                       PageID 2




                                II. JURISDICTION AND VENUE

       3.      The Court has jurisdiction over Plaintiff’s discrimination and retaliation claims

under 42 U.S.C. 2000e pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) and (4).

       4.      Venue is proper in this Court as all parties can be found in this District and all the

actions complained of herein took place in this District.

                                  III. STATEMENT OF FACTS

       5.      Plaintiff is a licensed Certified Public Accountant and holds a Master’s Degree in

Science from the University of Memphis. He has twenty years’ experience as an accountant.

       6.      Plaintiff was hired by Defendant on August 16, 2016 as a senior auditor in the

Internal Audit Department.

       7.      Throughout his employment with the SCDOC, Plaintiff has consistently met or

exceeded expectations in his job performance as is evidenced by his performance evaluations and

commendations.

       8.      At all times relevant hereto, Plaintiff was supervised by Tommy Cates (“Cates”).

       9.      Plaintiff was diagnosed with brain cancer in 2003. In December 2003, Plaintiff

underwent surgery to remove the cancer. The surgery was successful, but as a result, Plaintiff has

since suffered injuries to his brain which affect, among other things, short term memory and his

fine motor skills.

       10.     Because of this physical impairment, Plaintiff is significantly limited in the major

life activities, inter alia, of thinking, speaking, working, manipulating objects, and walking.

       11.     Plaintiff is an otherwise qualified individual with a disability as defined by the

ADAAA.




                                                  2
 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 3 of 7                          PageID 3



          12.   Plaintiff took leave from his employment in 2015 and 2017 related to his brain

injury.

          13.   During his employment, Plaintiff was subjected to unlawful harassment and

intimidation by his supervisor, Cates including but not limited to unfair scrutinization and

unwarranted investigations and discipline.

          14.   Cates has made disparaging comments to Plaintiff and about Plaintiff referencing

the injury to his brain, including but not limited to calling Plaintiff “half-brained” and telling a co-

worker of Plaintiff that Plaintiff “has his head worked on.” Cates has spoken to other employees

about Plaintiff, asking them if he has had difficulty remembering things or “sticking to standards”.

          15.    Plaintiff complained about the harassment and discriminatory treatment to

Richard Sherman, a human resources specialist, who referred Plaintiff to the internal EEO office.

          16.   After complaining about the harassment and discriminatory treatment, Plaintiff was

subjected to additional unwarranted discipline resulting in his termination on January 29, 2018,

citing disregard of a lawful order, acts of incompetence and intentional failure to carry out

instructions.

          17.   Plaintiff appealed the discipline to the Shelby County Civil Service Merit Board

which held a hearing on May 31, 2018 and issued a decision on June 29, 2018 reducing the

discipline to an unpaid suspension and ordering Shelby County to return Plaintiff to work.

          18.   Instead of returning Plaintiff to work, Defendant appealed the decision of the Civil

Service Merit Board to the Shelby County Chancery Court, where the case is currently pending.

          19.   Plaintiff alleges that he was treated less favorably than similarly situated individuals

who have engaged in similar or worse conduct and who have not made complaints of




                                                   3
 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 4 of 7                         PageID 4



discrimination and/or voiced opposition to perceived discriminatory practices and who have

received no discipline or much more lenient discipline.

       20.     Plaintiff alleges that he was treated less favorably than similarly situated individuals

who are not disabled or perceived as being disabled.

       21.     On May 9, 2018, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunities Commission (“EEOC”) in Memphis, Tennessee, Charge No. 490-

2018-01200 (the “Charge”) alleging retaliation. A true and correct copy of the Charge is attached

hereto as Exhibit A.

       22.     The Charge was filed within 300 days of the adverse employment actions

complained about herein.

       23.     On June 12, 2019 the EEOC issued a Notice of Right to Sue Within 90 Days to

Plaintiff (the “Notice”). A true and correct copy of the Notice is attached hereto as Exhibit B.

       24.     Plaintiff has exhausted his administrative remedies.

       25.     This action is timely filed.

                                     IV. CAUSE OF ACTION

                            COUNT I – VIOLATIONS OF TITLE VII

       26.     Plaintiff incorporates the paragraphs above by reference as though specifically set

forth herein, and alleges that:

       27.     Defendant’s actions constitute unlawful retaliation in violation of Title VII.

Specifically, Defendant has disciplined Plaintiff more harshly and treated Plaintiff less favorably

in retaliation for his voicing opposition to perceived gender discrimination and retaliatory conduct.

Upon information and belief, other similarly-situated individuals who have not voiced opposition

to discriminatory practices have been treated more favorably than Plaintiff.



                                                  4
 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 5 of 7                        PageID 5



       28.     As a direct and proximate result of Defendant’s intentional and unlawful conduct

toward Plaintiff, Plaintiff has lost and continues to lose significant wages and benefits and has

sustained other pecuniary loss.

       29.     Plaintiff, as a direct result of Defendant’s intentional and unlawful actions, has

suffered damage to his professional career and professional reputation, as well as to his personal

reputation.

       30.     Further, Defendant’s intentional and unlawful actions taken against Plaintiff have

been demeaning to Plaintiff and have caused Plaintiff to suffer pain, humiliation, and

embarrassment, as well as severe anxiety, stress, and emotional distress which has resulted in

mental and physical injuries for which Plaintiff has had to seek medical treatment.

       31.     Defendant’s unlawful actions complained of above were intentional, malicious, and

taken in reckless disregard to the constitutional and statutory rights of Plaintiff.

                          COUNT II – VIOLATIONS OF THE ADAAA

       32.     Plaintiff incorporates the paragraphs above by reference as though specifically set

forth herein, and alleges that:

       33.     Plaintiff is an otherwise qualified individual with a disability or is perceived by

Defendant as an individual with a disability.

       34.     Defendant’s actions constitute disability discrimination in violation of the

American with Disabilities Act, as amended, 42 U.S.C. § 12201, et seq. Specifically, Defendant

has disciplined Plaintiff more harshly and treated Plaintiff less favorably based upon his disability.

Upon information and belief, other similarly-situated individuals who are not disabled have been

treated more favorably than Plaintiff.




                                                   5
 Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 6 of 7                      PageID 6



       35.     As a direct and proximate result of Defendant’s intentional and unlawful conduct

toward Plaintiff, Plaintiff has lost and continues to lose significant wages and benefits and has

sustained other pecuniary loss.

       36.     Plaintiff, as a direct result of Defendant’s intentional and unlawful actions, has

suffered damage to his professional career and professional reputation, as well as to his personal

reputation.

       37.     Further, Defendant’s intentional and unlawful actions taken against Plaintiff have

been demeaning to Plaintiff and have caused Plaintiff to suffer pain, humiliation, and

embarrassment, as well as severe anxiety, stress, and emotional distress which has resulted in

mental and physical injuries for which Plaintiff has had to seek medical treatment.

       38.     Defendant’s unlawful actions complained of above were intentional, malicious, and

taken in reckless disregard to the constitutional and statutory rights of Plaintiff.

                                      V. PRAYER FOR RELIEF

       WHEREFORE, for the reasons set forth above, Plaintiff prays that the following relief be

granted following a jury verdict in his favor:

       1.      An award of back pay, lost benefits, and other pecuniary losses proximately caused

by Defendant’s unlawful conduct;

       2.      Compensatory damages for the emotional distress, loss of enjoyment of life,

humiliation and embarrassment caused by Defendant in an amount to be determined by the jury;

       3.      A trial by jury; and

       4.      Such further legal and equitable relief as is deemed just and proper.

                                                       Respectfully Submitted,

                                                       /s/ James M. Allen
                                                       JAMES M. ALLEN BPR 15968

                                                   6
Case 2:19-cv-02605-JTF-tmp Document 1 Filed 09/10/19 Page 7 of 7   PageID 7



                                        Attorney for Plaintiff

                                        ALLEN LAW FIRM, PLLC
                                        212 Adams Avenue
                                        Memphis, TN 38103
                                        901-321-0731 P
                                        901-321-0751 F
                                        jim@jmallenlaw.com




                                    7
